DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8, 14-15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US Pub. 2016/0182954) in view of Cipolletta et al. (US Pub. 2014/0379469), herein referenced as Nguyen and Cipolletta, respectively. 
Regarding claim 1, Nguyen discloses “An additional information providing method performed by a computer apparatus comprising processing circuitry ([0027]-[0028], Figs. 3-4, 6-7), the additional information providing method comprising: recognizing, by the processing circuitry, a plurality of persons in a frame of a video during playback of the video ([0034]-[0036], i.e., using object recognition, the system identifies objects in a frame of video, wherein “objects” may be actors and characters in a movie); 
determining, by the processing circuitry, a user likeability of the plurality of persons… ([0005]-[0006], [0027], [0034]-[0036], i.e., determining whether or not an object is of interest to the user); and 
generating, by the processing circuitry, a screen containing additional information corresponding to the object.” ([0010], [0012]-[0013], [0044]-[0045], Fig. 5, i.e., displaying supplemental information related to the object. For instance, if a user is interested in a specific actor and that actor is performing in the movie the user is watching, the media guidance application may present to the user during a commercial break, an offer to purchase another movie featuring the actor).
Nguyen fails to explicitly discloses recognizing, by the processing circuitry, an object associated with a specific person based on a distance between the object and the specific person, the specific person being specified among the plurality of persons based on the user likeability, the object being in the frame.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of recognizing, by the processing circuitry, an object associated with a specific person based on a distance between the object and the specific person, the specific person being specified among the plurality of persons based on the user likeability, the object being in the frame as taught by Cipolletta, to improve the supplemental information system of Nguyen for the predictable result of promoting items related to programming content and connecting users to a promotion server that aggregates items related to a variety of programming content where the items can be promoted and/or purchased ([0003]).
Regarding claim 5, Nguyen discloses “wherein the recognizing the object comprises: specifying at least one person among the plurality of persons based on the 
Regarding claim 7, Nguyen discloses “wherein the determining the user likeability comprises determining the user likeability based on profile information of a user of the computer apparatus.” ([0005], [0015], [0027], [0037]-[0038], [0062], i.e., user interests are stored in a user profile).
Regarding claim 8, Nguyen discloses “wherein the determining the user likeability comprises determining the user likeability based on history information of a user of the computer apparatus, the history information indicating an expressed interest in a particular person.” ([0005], [0015], [0027], [0037]-[0038], [0061]-[0062], i.e., the media guidance application may monitor the content the user accesses and/or other interactions the user may have with the media guidance application to determine various user preferences).
Regarding claim 14, claim 14 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 1.
Regarding claim 15, Nguyen discloses “A computer apparatus comprising: processing circuitry configured to cause the computer apparatus to, recognize a plurality of persons in a frame of a video during playback of the video ([0034]-[0036], i.e., using object recognition, the system identifies objects in a frame of video, wherein “objects” may be actors and characters in a movie); 

generate a screen containing additional information corresponding to the object.” ([0010], [0012]-[0013], [0044]-[0045], Fig. 5, i.e., displaying supplemental information related to the object. For instance, if a user is interested in a specific actor and that actor is performing in the movie the user is watching, the media guidance application may present to the user during a commercial break, an offer to purchase another movie featuring the actor).
Nguyen fails to explicitly disclose recognize an object associated with a specific person based on a distance between the object and the specific person, the specific person being specified among the plurality of persons based on the user likeability, the object being in the frame.
Cipolletta teaches the technique of recognizing an object associated with a specific person based on a distance between the object and the specific person, the specific person being specified among the plurality of persons based on the user likeability, the object being in the frame ([0072]-[0073], [0079]-[0084], [0102]-[0103], Figs. 3, 7-8, i.e., a user selects an actor/character in a scene and a list of clothing and accessory items worn by that actor/character is presented to the user. In other words, a user selects an actor based on their preference or likeability and is presented with items associated with the actor for purchase. Additionally, personalization engine may be used select items for populating an interface. For instance, if the user has shown an interest in a specific programming content or actor, the personalization engine 260 may 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of recognizing an object associated with a specific person based on a distance between the object and the specific person, the specific person being specified among the plurality of persons based on the user likeability, the object being in the frame as taught by Cipolletta, to improve the supplemental information system of Nguyen for the predictable result of promoting items related to programming content and connecting users to a promotion server that aggregates items related to a variety of programming content where the items can be promoted and/or purchased ([0003]).
Regarding claim 18, claim 18 is interpreted and thus rejected for the reasons set forth above in claim 5.
Regarding claim 19, claim 19 is interpreted and thus rejected for the reasons set forth above in claim 7.


Claims 2-4, 6, 9-10, 12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Cipolletta, and in further view of Sekar et al. (US Pub. 2019/0289359), herein referenced as Sekar. 
Regarding claim 2, the combination fails to explicitly disclose “wherein the recognizing the plurality of persons comprises: setting a candidate area in the frame; and recognizing the plurality of persons in the candidate area.”

Regarding claim 3, Nguyen fails to explicitly disclose “wherein the recognizing the plurality of persons comprises: creating a timestamp tag including storing a timestamp corresponding to a time in which each respective person among the plurality of persons appears.”
Sekar teaches the technique of creating a timestamp tag including storing a timestamp corresponding to a time in which each respective person among the plurality of persons appears ([0051], [0054]-[0056], Figs. 3, 5, i.e., a pause request includes time information in which a pause occurs corresponding to the occurrence of actors and objects appearing in a scene). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of creating a timestamp tag including storing a timestamp corresponding to a time in which each respective person among the plurality of persons appears as taught by Sekar, to improve the supplemental information system of Nguyen for the predictable result of identifying points during playback to retrieve relevant supplemental content for display.
claim 4, Nguyen fails to explicitly disclose “wherein the recognizing the object comprises: setting a candidate area in the frame; and recognizing the object in the candidate area.”
Sekar teaches the technique of setting a candidate area in the frame; and recognizing the object in the candidate area ([0016], [0020], [0079], [0087], [0089], Figs. 3, 5-8 i.e., bounding boxes of candidate objects in each frame are identified). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of setting a candidate area in the frame; and recognizing the object in the candidate area as taught by Sekar, to improve the supplemental information system of Nguyen for the predictable result of accurately determining and identifying instances of a variety of objects.
Regarding claim 6, Nguyen discloses “recognizing a plurality of objects associated with the specific person based on the user likeability...” ([0005]-[0006], [0027]).
Nguyen fails to explicitly disclose the object being one of the plurality of objects, wherein the recognizing the plurality of objects includes creating a timestamp tag including storing a timestamp corresponding to a time in which each respective object among the plurality of objects appears.
Sekar teaches the technique of providing an object being one of the plurality of objects, wherein the recognizing the plurality of objects includes creating a timestamp tag including storing a timestamp corresponding to a time in which each respective object among the plurality of objects appears ([0051], [0054]-[0056], Figs. 3, 5, i.e., a pause request includes time information in which a pause occurs corresponding to the 
Regarding claim 9, Nguyen fails to explicitly disclose “wherein the additional information is included in the screen in association with a portion of the frame containing the object.”
Sekar teaches the technique of providing wherein the additional information is included in the screen in association with a portion of the frame containing the object ([0051], [0054]-[0056], Figs. 3, 5-8, i.e., some or all of the content data attributes for that particular segment from the content data file 116 and sends the attributes to the video viewer 104, which then displays a visual representation of some or all of the content data attributes on the pause screen UI 500). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the additional information is included in the screen in association with a portion of the frame containing the object as taught by Sekar, to improve the supplemental information system of Nguyen for the predictable result of displaying all relevant supplemental information during corresponding portions of media playback. 
claim 10, Nguyen fails to explicitly disclose “wherein the object appears in a plurality of frames of the video, the plurality of frames including a first frame, a last frame and the frame; and the method further comprises outputting the screen at a point in time at which the first frame or the last frame is displayed.”
Sekar teaches the technique of providing wherein the object appears in a plurality of frames of the video, the plurality of frames including a first frame, a last frame and the frame; and the method further comprises outputting the screen at a point in time at which the first frame or the last frame is displayed ([0051], [0054]-[0056], Figs. 3, 5-8, i.e., some or all of the content data attributes for that particular segment from the content data file 116 and sends the attributes to the video viewer 104, which then displays a visual representation of some or all of the content data attributes on the pause screen UI 500). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the object appears in a plurality of frames of the video, the plurality of frames including a first frame, a last frame and the frame; and the method further comprises outputting the screen at a point in time at which the first frame or the last frame is displayed as taught by Sekar, to improve the supplemental information system of Nguyen for the predictable result of displaying all relevant supplemental information during corresponding portions of media playback.
Regarding claim 12, Nguyen discloses “recognizing a plurality of objects associated with the plurality of persons based on the user likeability...” ([0005]-[0006], [0027]).

Sekar teaches the technique of providing an object being one of the plurality of objects, wherein the additional information includes a list of the plurality of persons and a list of the plurality of objects, each object in the list of the plurality of objects appearing in the frame with a corresponding person in the list of the plurality of persons ([0051], [0054]-[0056], Figs. 3, 5-8, i.e., some or all of the content data attributes for that particular segment from the content data file 116 and sends the attributes to the video viewer 104, which then displays a visual representation of some or all of the content data attributes on the pause screen UI 500).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing an object being one of the plurality of objects, wherein the additional information includes a list of the plurality of persons and a list of the plurality of objects, each object in the list of the plurality of objects appearing in the frame with a corresponding person in the list of the plurality of persons as taught by Sekar, to improve the supplemental information system of Nguyen for the predictable result of displaying all relevant supplemental information during corresponding portions of media playback. 
Regarding claim 16, Nguyen fails to explicitly disclose “set a candidate area in the frame; recognize the plurality of persons in the candidate area; and create a 
Sekar teaches the technique of setting a candidate area in the frame; recognize the plurality of persons in the candidate area ([0016], [0020], [0079], [0087], [0089], Figs. 3, 5-8 i.e., bounding boxes of candidate faces in each frame are identified); and create a timestamp tag including storing a timestamp corresponding to a time in which each respective person among the plurality of persons appears ([0051], [0054]-[0056], Figs. 3, 5, i.e., a pause request includes time information in which a pause occurs corresponding to the occurrence of actors and objects appearing in a scene).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of setting a candidate area in the frame; recognize the plurality of persons in the candidate area and create a timestamp tag including storing a timestamp corresponding to a time in which each respective person among the plurality of persons appears as taught by Sekar, to improve the supplemental information system of Nguyen for the predictable result of accurately determining and identifying instances of actors and other persons and identifying points during playback to retrieve relevant supplemental content for display.
Regarding claim 17, Nguyen discloses “recognize a plurality of objects associated with the specific person based on the user likeability…” ([0005]-[0006], [0027]).
Nguyen fails to explicitly disclose the object being one of the plurality of objects; set a candidate area in the frame; recognize each of the plurality of objects in the candidate area; and create a timestamp tag including storing a timestamp 
Sekar teaches the technique of providing the object being one of the plurality of objects; set a candidate area in the frame; recognize each of the plurality of objects in the candidate area ([0016], [0020], [0079], [0087], [0089], Figs. 3, 5-8 i.e., bounding boxes of candidate objects in each frame are identified); and create a timestamp tag including storing a timestamp corresponding to a time in which each respective object among the plurality of objects appears ([0051], [0054]-[0056], Figs. 3, 5, i.e., a pause request includes time information in which a pause occurs corresponding to the occurrence of actors and objects appearing in a scene).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing the object being one of the plurality of objects; set a candidate area in the frame; recognize each of the plurality of objects in the candidate area; and create a timestamp tag including storing a timestamp corresponding to a time in which each respective object among the plurality of objects appears as taught by Sekar, to improve the supplemental information system of Nguyen for the predictable result of accurately determining and identifying instances of a variety of objects and identifying points during playback to retrieve relevant supplemental content for display.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Cipolletta and in further view of Wheatley et al. (US Pub. 2020/0058043), herein referenced as Wheatley. 
claim 11, the combination fails to explicitly disclose “wherein the object appears in a plurality of frames of the video, the plurality of frames including the frame; and the method further comprises outputting the screen at a point in time at which a frame of the video preceding the plurality of frames is displayed.”
Wheatley teaches the technique of providing wherein the object appears in a plurality of frames of the video, the plurality of frames including the frame; and the method further comprises outputting the screen at a point in time at which a frame of the video preceding the plurality of frames is displayed ([0110], Fig. 7, i.e., a products featured screen may be displayed before the playback of a media asset, during the playback of the media asset, or after the playback of the media asset is complete).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the object appears in a plurality of frames of the video, the plurality of frames including the frame; and the method further comprises outputting the screen at a point in time at which a frame of the video preceding the plurality of frames is displayed as taught by Wheatley, to improve the supplemental information system of Nguyen for the predictable result of providing the user the convenience of to view upcoming products which will be featured in the program.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Cipolletta and in further view of Jones et al. (US Pub. 2011/0162002), herein referenced as Jones. 
claim 13, the combination fails to explicitly disclose “wherein the additional information includes shopping information of a product that is matched to the object, the screen includes the additional information on the object, and the object appears with the specific person.”
Jones teaches the technique of providing wherein the additional information includes shopping information of a product that is matched to the object, the screen includes the additional information on the object, and the object appears with the specific person ([0035], [0057]-[0060], Figs. 3, 5, i.e., a merchandising interface is displayed to purchase a product). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the additional information includes shopping information of a product that is matched to the object, the screen includes the additional information on the object, and the object appears with the specific person as taught by Jones, to improve the supplemental information system of Nguyen for the predictable result of providing an interactive viewing experience and allowing a user to enter into transactions to purchase products ([0008]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Cipolletta, Jones and in further view of Sekar.
Regarding claim 20, the combination fails to explicitly disclose “wherein the additional information includes shopping information of a product that is matched to the object, the screen includes the additional information on the object, and the object appears with the specific person; the object appears in a plurality of frames of the video, 
Jones teaches the technique of providing wherein the additional information includes shopping information of a product that is matched to the object, the screen includes the additional information on the object, and the object appears with the specific person ([0035], [0057]-[0060], Figs. 3, 5, i.e., a merchandising interface is displayed to purchase a product). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the additional information includes shopping information of a product that is matched to the object, the screen includes the additional information on the object, and the object appears with the specific person as taught by Jones, to improve the supplemental information system of Nguyen for the predictable result of providing an interactive viewing experience and allowing a user to enter into transactions to purchase products ([0008]).
The combination still fails to disclose the object appears in a plurality of frames of the video, the plurality of frames including a first frame, a last frame and the frame; and the processing circuitry configured to cause the computer apparatus to output the screen at a point in time at which, the first frame or the last frame is displayed, or a frame of the video preceding the plurality of frames is displayed.
Sekar teaches the technique of providing the object appears in a plurality of frames of the video, the plurality of frames including a first frame, a last frame and the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        February 17, 2022